Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 1 of 28 Page ID #:18460



    1   MICHAEL A. JACOBS (CA SBN 111664)
        THOMAS J. PARDINI (CA SBN 313401)
    2   MORRISON & FOERSTER LLP
        425 Market Street
    3   San Francisco, CA 94105-2482
        Telephone: (415) 268-7000
    4   Facsimile: (415) 268-7522
        mjacobs@mofo.com; tpardini@mofo.com
    5
        BENJAMIN J. FOX (CA SBN 193374)
    6   RYAN J. MALLOY (CA SBN 253512)
        SOO J. PARK (CA SBN 300988)
    7   MORRISON & FOERSTER LLP
        707 Wilshire Boulevard, Suite 6000
    8   Los Angeles, CA 90017-3543
        Telephone: (213) 892-5200
    9   Facsimile: (213) 892-5454
        bfox@mofo.com; rmalloy@mofo.com;
   10   spark@mofo.com
   11   Attorneys for Plaintiff/Defendants
        QUIBI HOLDINGS, LLC,
   12   WNDRCO HOLDINGS, LLC,
        JEFFREY KATZENBERG, CLIFTON L. SMITH,
   13   JR., JOSEPH BURFITT, ROBERT A. POST, JR.,
        ERIC BUEHL, and BLAKE BARNES
   14
   15                        UNITED STATES DISTRICT COURT
   16                      CENTRAL DISTRICT OF CALIFORNIA
   17                                 WESTERN DIVISION
   18
   19   QUIBI HOLDINGS, LLC,                    Case No.: 2:20-CV-02250-CAS-SK
   20                    Plaintiff,
                                                AMENDED ANSWER TO EKO’S
   21        v.                                 FOURTH AMENDED
                                                COMPLAINT
   22   INTERLUDE US, INC. d/b/a EKO; and
        JBF INTERLUDE 2009 LTD. –
   23   ISRAEL,                                 JURY TRIAL DEMANDED
   24                    Defendants,
                                                Judge:   Hon. Christina A. Snyder
   25                                           Crtrm:   8D
   26
   27
   28
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 2 of 28 Page ID #:18461



    1   JBF INTERLUDE 2009 LTD and               Case No.: 2:20-CV-02299-CAS-SK
        INTERLUDE U.S., INC., d/b/a EKO,         (CONSOLIDATED)
    2
                         Plaintiffs,
    3
              v.
    4
    5   QUIBI HOLDINGS, LLC, WNDRCO
        HOLDINGS, LLC, CLIFTON L.
    6   SMITH, JR., JOSEPH BURFITT,
        ROBERT A. POST, JR., BLAKE
    7   BARNES, ERIC BUEHL, AND
        JEFFREY KATZENBERG,
    8
                         Defendants.
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 3 of 28 Page ID #:18462



    1         Pursuant to Fed. R. Civ. P. 15(a)(1), Defendants Quibi Holdings, LLC
    2   (“Quibi”), WndrCo Holdings, LLC (“WndrCo”), Clifton L. Smith, Jr. (“Smith”),
    3   Joseph Burfitt (“Burfitt”), Robert A. Post, Jr. (“Post”), Blake Barnes (“Barnes”),
    4   Eric Buehl (“Buehl”), and Jeffrey Katzenberg (“Katzenberg”) (collectively,
    5   “Defendants”) amend their December 21, 2020 answer to the Fourth Amended
    6   Complaint of JBF Interlude 2009 Ltd. and Interlude U.S., Inc., d/b/a Eko
    7   (collectively, “Plaintiffs” or “Eko”).
    8         Defendants deny any allegations in the Fourth Amended Complaint not
    9   expressly admitted. To the extent allegations in Paragraphs 1 to 62 are addressed
   10   by only a subset of Defendants, the remaining Defendants deny them because they
   11   lack knowledge or information sufficient to form a belief as to the truth of the
   12   allegations. With respect to Paragraphs 63 to 158 (Counts I–VIII), only those
   13   Defendants accused under a given Count respond to the allegations in that Count, as
   14   no response is required from the remaining Defendants. To the extent allegations in
   15   Paragraphs 63 to 158 are addressed by only a subset of the accused Defendants, the
   16   remaining accused Defendants deny them because they lack knowledge or
   17   information sufficient to form a belief as to the truth of the allegations.
   18                               NATURE OF THE ACTION
   19         1.       Defendants deny the allegations in Paragraph 1.
   20                                       THE PARTIES
   21         2.       Defendants lack knowledge or information sufficient to form a belief
   22   as to the truth of the allegations in Paragraph 2, and on that basis deny these
   23   allegations.
   24         3.       Defendants admit and aver that Quibi is a Delaware limited liability
   25   company with its principal place of business located at 6555 Barton Avenue, Los
   26   Angeles, California. Defendants deny the remaining allegations in Paragraph 3.
   27         4.       WndrCo and Katzenberg admit that WndrCo is a Delaware limited
   28   liability company. WndrCo and Katzenberg also admit that WndrCo is a holding
                                                    1
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 4 of 28 Page ID #:18463



    1   company. Defendants deny the remaining allegations in Paragraph 4.
    2         5.       Smith and Quibi admit that Mr. Smith is an individual formerly
    3   employed by Quibi in Content and that he is a resident of this District. Defendants
    4   deny any remaining allegations in Paragraph 5.
    5         6.       Burfitt and Quibi admit that Mr. Burfitt is an individual formerly
    6   employed by Quibi holding the title of Product Manager and that he resides in this
    7   District. Except as expressly admitted, Defendants deny the allegations in
    8   Paragraph 6.
    9         7.       Post and Quibi admit that Mr. Post is an individual formerly employed
   10   by Quibi holding the title of Chief Technology Officer and that he resides in this
   11   District. Except as expressly admitted, Defendants deny the allegations in
   12   Paragraph 7.
   13         8.       Barnes and Quibi admit that Mr. Barnes is an individual previously
   14   employed by Quibi as Chief Product Officer and that he resides in California.
   15   Except as expressly admitted, Defendants deny the allegations in Paragraph 8.
   16         9.       Buehl and Quibi admit that Eric Buehl is an individual employed by
   17   Quibi as Head of Engineering and that he resides in this District. Except as
   18   expressly admitted, Defendants deny the allegations in Paragraph 9.
   19         10.      Katzenberg and Quibi admit that Jeffrey Katzenberg is the founder of
   20   Quibi and that he resides in this District. Except as expressly admitted, Defendants
   21   deny the allegations in Paragraph 10.
   22                              JURISDICTION AND VENUE
   23         11.      Defendants admit that the complaint purports to allege claims for
   24   breach of implied contract, alleged misappropriation of trade secrets under
   25   18 U.S.C. § 1836, et seq.; alleged patent infringement under 35 U.S.C. § 1, et seq.;
   26   alleged correction of inventorship under 35 U.S.C. § 256; and for a declaratory
   27   judgment under 28 U.S.C. §§ 2201 and 2202. Except as expressly admitted,
   28   Defendants deny the allegations in Paragraph 11.
                                                    2
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 5 of 28 Page ID #:18464



    1         12.    Defendants admit that subject matter jurisdiction exists. Defendants
    2   deny that Eko has stated any claim entitling Eko to relief. Except as expressly
    3   admitted, Defendants deny the allegations in Paragraph 12.
    4         13.    Katzenberg and WndrCo admit that the Court currently has
    5   supplemental jurisdiction over Eko’s claim for breach of implied contract.
    6   Defendants deny that the claim has any merit whatsoever. Except as expressly
    7   admitted, Defendants deny the allegations in Paragraph 13.
    8         14.    Defendants admit that Quibi is located in Los Angeles, California and
    9   that personal jurisdiction exists over Quibi. Except as expressly admitted,
   10   Defendants deny the allegations in Paragraph 14.
   11         15.    Defendants admit and aver that WndrCo’s headquarters are located in
   12   Los Angeles, California and that personal jurisdiction exists over WndrCo. Except
   13   as expressly admitted, Defendants deny the allegations in Paragraph 15.
   14         16.    Smith and Quibi admit that Smith resides in this District. Burfitt and
   15   Quibi admit that Burfitt resides in this District. Post and Quibi admit that Post
   16   resides in this District. Buehl and Quibi admit that Buehl resides in this District.
   17   Katzenberg and Quibi admit that Katzenberg resides in this District. Barnes and
   18   Quibi admit that Barnes resides in California and that he was previously employed
   19   by Quibi. Defendants admit that Quibi’s office is located in this District and that
   20   personal jurisdiction exists. Defendants deny the remaining allegations in
   21   Paragraph 16.
   22         17.    Defendants admit that Quibi’s office is located in Los Angeles,
   23   California and that venue is proper here. Defendants deny the remaining
   24   allegations in Paragraph 17.
   25                   FACTS COMMON TO ALL CAUSES OF ACTION
   26         18.    Defendants lack knowledge sufficient to form a belief as to the
   27   allegations in Paragraph 18 and therefore deny them.
   28         19.    Defendants deny the averments in Paragraph 19.
                                                   3
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 6 of 28 Page ID #:18465



    1           20.   Defendants lack knowledge sufficient to form a belief as to the
    2   allegations in Paragraph 20 and therefore deny them.
    3           21.   Defendants admit that the patents asserted in this lawsuit list
    4   JBF Interlude 2009 LTD as the assignee. Defendants lack knowledge sufficient to
    5   form a belief as to the remaining allegations in Paragraph 21 and therefore deny
    6   them.
    7           22.   Defendants admit that the ’765 patent lists JBF Interlude 2009 LTD as
    8   the assignee, lists a title of “Systems and Methods for Adaptive and Responsive
    9   Video,” and lists an issue date of October 29, 2019. Defendants further admit that
   10   the ’765 patent lists application number 14/835,857 and a filing date of August 26,
   11   2015. Defendants admit that Exhibit 1 of the complaint appears to be a copy of the
   12   ’765 patent. Defendants lack knowledge sufficient to form a belief as to the
   13   remaining allegations in Paragraph 22 and therefore deny them.
   14           23.   Defendants admit that the ’220 patent lists JBF Interlude 2009 LTD as
   15   the assignee, lists a title of “Systems and Methods for Loading More Than One
   16   Video Content at a Time,” and lists an issue date of December 3, 2013. Defendants
   17   further admit that the ’220 patent lists application number 13/437,164 and a filing
   18   date of April 2, 2012. Defendants admit that Exhibit 2 of the complaint appears to
   19   be a copy of the ’220 patent. Defendants lack knowledge sufficient to form a belief
   20   as to the remaining allegations in Paragraph 23 and therefore deny them.
   21           24.   Defendants admit that the ’066 patent lists JBF Interlude 2009 LTD as
   22   the assignee, lists a title of “System and Method for Synchronization of Selectably
   23   Presentable Media Streams,” and lists an issue date of September 17, 2019.
   24   Defendants further admit that the ’066 patent lists application number 14/984,821
   25   and a filing date of December 30, 2015. Defendants admit that the ’066 patent
   26   purports to be a continuation of U.S. patent application number 13/838,830.
   27   Defendants admit that Exhibit 3 of the complaint appears to be a copy of the ’066
   28   patent. Defendants lack knowledge sufficient to form a belief as to the remaining
                                                   4
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 7 of 28 Page ID #:18466



    1   allegations in Paragraph 24 and therefore deny them.
    2         25.    Paragraph 25 is a characterization to which no response is required.
    3   This Amended Answer also refers to the ’765 patent, the ’220 patent, and the ’066
    4   patent collectively as the “Patents in Suit.”
    5         26.    Defendants admit that smart phones and mobile devices are typically
    6   rectangular in shape. Defendants admit that these devices can be held in users’
    7   hands in “portrait” orientation such that the longer sides are roughly upright,
    8   perpendicular to the ground, and that they can be held in users’ hands in
    9   “landscape” orientation such that the longer sides are roughly parallel to the ground.
   10   Defendants admit that “portrait” orientation is sometimes referred to as “vertical”
   11   orientation and that “landscape” orientation is sometimes referred to as “horizontal”
   12   orientation. Defendants lack knowledge sufficient to form a belief as to the
   13   remaining allegations in Paragraph 26 and therefore deny them.
   14         27.    Defendants deny the averments in Paragraph 27.
   15         28.    To the extent Eko purports to characterize the contents of the Patents
   16   in Suit, Defendants refer Eko to the Patents in Suit for a complete statement of their
   17   contents. Defendants deny the factual allegations in Paragraph 28.
   18         29.    Defendants deny that Eko maintains a trade secret covering an
   19   “Optimized Real Time Switching” or “ORTS” method. Defendants lack
   20   knowledge sufficient to form a belief as to the remaining allegations in
   21   Paragraph 29 and therefore deny them.
   22         30.    Katzenberg admits that he participated in an informational meeting
   23   with Yoni Bloch in March 2017 for Mr. Bloch to pitch for a potential investment in
   24   Eko. Defendants deny the remaining allegations in Paragraph 30.
   25         31.    Katzenberg and WndrCo admit that Exhibit 4 appears to be a copy of
   26   emails between Katzenberg and Bloch on March 22–23, 2017, and that the March
   27   23, 2017 email from Bloch to Katzenberg copies “Team WndrCo”. Defendants
   28   deny the remaining allegations in Paragraph 31.
                                                   5
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 8 of 28 Page ID #:18467



    1         32.    Katzenberg and WndrCo admit that the March 23, 2017 response from
    2   Bloch reflected in Exhibit 4 contained links to non-confidential materials.
    3   Defendants deny the remaining allegations in Paragraph 32.
    4         33.    Defendants admit that Katzenberg is the founder of Quibi. Defendants
    5   admit that Exhibit 5 appears to be a copy of WCI One, LLC’s Statement of
    6   Information dated July 23, 2018, filed with the California Secretary of State.
    7   Defendants deny the remaining allegations in Paragraph 33.
    8         34.    Quibi, WndrCo, and Katzenberg admit that WndrCo invested in Quibi.
    9   Defendants deny the remaining allegations in Paragraph 34.
   10         35.    Quibi and Katzenberg admit that Mr. Katzenberg wanted to develop a
   11   service that made content beautiful on mobile phones. Defendants deny the
   12   remaining allegations in Paragraph 35.
   13         36.    Defendants admit that Eko purports to hold rights to the Patents in
   14   Suit. Defendants deny the remaining allegations in Paragraph 36.
   15         37.    Quibi and Smith admit that Mr. Smith met with Eko in February 2019
   16   and discussed whether Eko had any ideas for shows it wished to pitch to Quibi.
   17   Defendants deny the remaining allegations in Paragraph 37.
   18         38.    Quibi, Smith, and Burfitt admit that Messrs. Smith and Burfitt met
   19   with Eko in March 2019 at Eko’s offices in New York and that Mr. Smith showed
   20   Eko a mobile phone demonstration that transitioned content from landscape to
   21   portrait orientation while maintaining use of the full screen. Defendants deny the
   22   remaining allegations in Paragraph 38.
   23         39.    Defendants admit that Quibi promoted its Turnstyle feature during the
   24   January 8, 2020 keynote at the CES trade show in Las Vegas. Defendants deny the
   25   remaining allegations in Paragraph 39.
   26         40.    Defendants deny the allegations in Paragraph 40.
   27         41.    Defendants admit that Smith and Burfitt previously worked for Snap,
   28   Inc. Defendants lack knowledge or information sufficient to form a belief as to the
                                                  6
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 9 of 28 Page ID #:18468



    1   allegations in Paragraph 41 concerning the so-called “Snapchat NDA” and on that
    2   basis deny them. Defendants deny the remaining allegations in Paragraph 41.
    3         42.      Defendants lack knowledge or information sufficient to form a belief
    4   as to the truth of the allegations in Paragraph 42, and on that basis deny these
    5   allegations.
    6         43.      Defendants Smith and Burfitt deny the allegations in Paragraph 43.
    7   The remaining defendants lack knowledge or information sufficient to form a belief
    8   as to the truth of the allegations in Paragraph 43 and on that basis deny them.
    9         44.      Defendants deny the allegations in Paragraph 44.
   10         45.      Smith admits that he signed up for Eko’s free and publicly available
   11   software tool known as “Treehouse” or “Eko Studio.” Defendants deny the
   12   remaining allegations in Paragraph 45.
   13         46.      Quibi and Smith admit that Smith started working for Quibi on
   14   October 15, 2018. Defendants deny the remaining allegations in Paragraph 46.
   15         47.      Quibi and Post admit that Post started working for Quibi on September
   16   10, 2018. Defendants deny the remaining allegations in Paragraph 47.
   17         48.      Quibi and Burfitt admit that Burfitt began working at Quibi on October
   18   29, 2018. Defendants deny the remaining allegations in Paragraph 48.
   19         49.      Defendants deny the allegations in Paragraph 49.
   20         50.      Defendants admit that a demonstration for Turnstyle was presented to
   21   Quibi’s board of directors on November 8, 2018. Defendants deny the remaining
   22   allegations in Paragraph 50.
   23         51.      Defendants deny the allegations in Paragraph 51.
   24         52.      Smith and Burfitt admit that they visited Eko’s offices in March 2019
   25   and that, as part of the standard check-in process to enter Eko’s offices, they signed
   26   or initialed forms that they now understand included a form non-disclosure
   27   agreement. Smith and Burfitt also admit that the form non-disclosure agreements
   28   signed or initialed at Eko’s office appear to be attached as Exhibits 6–7 to the
                                                   7
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 10 of 28 Page ID
                                #:18469


 1   complaint, to which these defendants refer for a complete statement of their
 2   contents. Defendants deny the remaining allegations in Paragraph 52.
 3         53.    To the extent that Eko purports to characterize the contents of Exhibits
 4   6 and 7, Defendants refer Eko to the documents for a complete statement of their
 5   contents. Defendants deny the remaining allegations in Paragraph 53.
 6         54.    Defendants deny the allegations in Paragraph 54.
 7         55.    Defendants admit that Quibi applied for and obtained a patent that
 8   issued as the ’926 patent, and that a copy of Quibi’s ’926 patent is attached as
 9   Exhibit 8 to the complaint, to which Defendants refer for a complete statement of
10   its contents. Defendants deny the remaining allegations of Paragraph 55.
11         56.    Defendants admit that, as reflected in publicly available records on the
12   USPTO website, Post, Barnes, Burfitt, Buehl, and Smith assigned their interests in
13   the application that issued as the ’926 patent to WCI One, LLC on or around July
14   16, 2019. Defendants also admit that according to publicly available records on the
15   USPTO website, WCI One, LLC assigned its interest in this application to Quibi
16   Holdings, LLC on or around October 22, 2019. Defendants deny the remaining
17   allegations of Paragraph 56.
18         57.    Quibi admits that Exhibit 9 is a letter from Eko’s counsel to Quibi
19   dated January 28, 2020, to which Quibi refers for a complete statement of its
20   contents. Defendants also admit that Quibi’s ’926 patent issued on February 4,
21   2020, to which Quibi refers for a complete statement of its contents. Defendants
22   deny the remaining allegations in Paragraph 57.
23         58.    Quibi admits that Exhibit 10 is a letter from Quibi’s counsel to Eko’s
24   counsel, dated February 10, 2020, to which Quibi refers for a complete statement of
25   its contents. Defendants deny the remaining allegations in Paragraph 58.
26         59.    Defendants deny the allegations in Paragraph 59.
27         60.    Quibi admits that Exhibit 11 is a letter from Eko’s counsel to Quibi’s
28   counsel, dated March 6, 2020, to which Quibi refers for a complete statement of its
                                               8
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 11 of 28 Page ID
                                #:18470


 1   contents. Quibi also admits that Quibi filed a declaratory judgment complaint
 2   against Eko. Defendants deny the remaining allegations in Paragraph 60.
 3          61.    Defendants admit that Quibi’s application and service launched on
 4   April 6, 2020. Defendants deny the remaining allegations in Paragraph 61.
 5          62.    Defendants admit that Eko twice sought and failed to obtain a
 6   preliminary injunction in this litigation. Defendants deny the remaining allegations
 7   in Paragraph 62.
 8                                      CAUSES OF ACTION
 9            COUNT I – ALLEGED BREACH OF IMPLIED CONTRACT
10                              (Against Katzenberg and WndrCo)
11          63.    Defendants incorporate by reference their responses to Paragraphs 1 to
12   62 as if set forth fully herein.
13          64.    Katzenberg admits that he participated in an informational meeting
14   with Yoni Bloch on March 22, 2017, for Mr. Bloch to pitch for a potential
15   investment in Eko. Defendants deny the remaining allegations in Paragraph 64.
16          65.    Katzenberg admits that Exhibit 4 appears to be a copy of emails
17   between Katzenberg and Bloch on March 22–23, 2017, to which Mr. Katzenberg
18   refers for a complete statement of their contents. Defendants deny the remaining
19   allegations in Paragraph 65.
20          66.    Defendants deny the allegations in Paragraph 66.
21          67.    Katzenberg admits that he appeared in a video interview for the Wall
22   Street Journal, to which Mr. Katzenberg refers for a full statement of the video’s
23   contents. Defendants deny the remaining allegations in Paragraph 67.
24          68.    Defendants deny the allegations in Paragraph 68.
25          69.    Katzenberg and WndrCo admit that WndrCo invested in Quibi.
26   Defendants deny the allegations in Paragraph 69.
27
28
                                               9
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 12 of 28 Page ID
                                #:18471


 1      COUNT II – ALLEGED MISAPPROPRIATION OF TRADE SECRETS
            UNDER THE DEFEND TRADE SECRETS ACT (“DTSA”)
 2
 3                              (Against Quibi, Smith, and Burfitt)
 4          70.    Defendants incorporate by reference their responses to Paragraphs 1 to
 5   62 as if set forth fully herein.
 6          71.    Defendants deny the allegations in Paragraph 71.
 7          72.    Defendants deny the allegations in Paragraph 72.
 8          73.    Defendants deny the allegations in Paragraph 73.
 9          74.    Defendants deny the allegations in Paragraph 74.
10          75.    Defendants deny the allegations in Paragraph 75.
11          76.    Defendants deny the allegations in Paragraph 76.
12          77.    Smith, Burfitt, and Quibi admit that prior to joining Quibi, Smith and
13   Burfitt were employed by Snap. Defendants deny the remaining allegations in
14   Paragraph 77.
15          78.    Defendants deny the allegations in Paragraph 78.
16          79.    Defendants deny the allegations in Paragraph 79.
17          80.    Defendants deny the allegations in Paragraph 80.
18          81.    Defendants deny the allegations in Paragraph 81.
19          82.    Defendants deny the allegations in Paragraph 82.
20          83.    Defendants deny the allegations in Paragraph 83.
21     COUNT III – ALLEGED MISAPPROPRIATION OF TRADE SECRETS
         UNIDER THE CALIFORNIA UNIFORM TRADE SECRETS ACT
22
23                              (Against Quibi, Smith, and Burfitt)
24          84.    Defendants incorporate by reference their responses to Paragraphs 1 to
25   62 and Paragraphs 70 to 83 as if set forth fully herein.
26          85.    Defendants deny the allegations in Paragraph 85.
27
28
                                                10
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 13 of 28 Page ID
                                #:18472


 1                    COUNT IV – ALLEGED INFRINGEMENT OF
                            U.S. PATENT NO. 10,460,765
 2
 3                                       (Against Quibi)
 4         86.    Quibi incorporates by reference its responses to Paragraphs 1 to 62 and
 5   Paragraphs 70 to 85 as if set forth fully herein.
 6         87.    Quibi denies the allegations in Paragraph 87.
 7         88.    Quibi denies the allegations in Paragraph 88.
 8         89.    To the extent Eko purports to cite language from the ’765 patent, Quibi
 9   refers Eko to the ’765 patent for a complete statement of its contents. Quibi denies
10   the remaining allegations in Paragraph 89.
11         90.    Quibi denies the allegations in Paragraph 90.
12         91.    Quibi denies the allegations in Paragraph 91.
13         92.    To the extent the complaint purports to describe statements made in
14   the public keynote address at CES, Quibi refers Eko to the publicly available video
15   cited in this paragraph for a complete statement of the video’s contents. Quibi
16   denies the remaining allegations in Paragraph 92.
17         93.    To the extent the complaint relies upon third-party publications and
18   news articles, Quibi responds that the articles speak for themselves and are not
19   statements made by Quibi. Quibi denies the remaining allegations in Paragraph 93.
20         94.    Quibi admits that the complaint appears to include a “screen capture”
21   from a Twitter account for Quibi. Quibi denies the remaining allegations in
22   Paragraph 94.
23         95.    Quibi admits that it has described the operation of its app and service
24   in court filings in this litigation, to which Quibi refers for a complete statement of
25   their contents. Quibi denies the remaining allegations in Paragraph 95.
26         96.    To the extent this paragraph purports to selectively quote language
27   from the ’765 patent, Quibi refers Eko to the ’765 patent for a complete statement
28   of its contents. Quibi denies the remaining allegations in Paragraph 96.
                                                11
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 14 of 28 Page ID
                                #:18473


 1         97.    To the extent this paragraph purports to selectively quote language
 2   from the ’765 patent, Quibi refers Eko to the’765 patent for a complete statement of
 3   its contents. Quibi denies the remaining allegations in Paragraph 97.
 4         98.    Quibi admits that its application and service launched on April 6,
 5   2020, and included Quibi’s Turnstyle feature, and that Quibi’s app could be
 6   downloaded and run on mobile phones. Quibi denies the remaining allegations in
 7   Paragraph 98.
 8         99.    Quibi admits that its application and service launched on April 6,
 9   2020, included Quibi’s Turnstyle feature, and that Quibi’s app could be
10   downloaded and run on mobile phones. Quibi denies the remaining allegations in
11   Paragraph 99.
12         100. Quibi denies the allegations in Paragraph 100.
13         101. Quibi denies the allegations in Paragraph 101.
14         102. Quibi denies the allegations in Paragraph 102.
15         103. Quibi denies the allegations in Paragraph 103.
16         104. Quibi denies the allegations in Paragraph 104.
17         105. Quibi denies the allegations in Paragraph 105.
18    COUNT V – ALLEGED INFRINGEMENT OF U.S. PATENT NO. 8,600,220
19                                      (Against Quibi)
20         106. Quibi incorporates by reference its responses to Paragraphs 1 to 62 and
21   Paragraphs 70 to 105 as if set forth fully herein.
22         107. Quibi denies the allegations in Paragraph 107.
23         108. Quibi denies the allegations in Paragraph 108.
24         109. To the extent this paragraph purports to selectively quote language
25   from the ’220 patent, Quibi refers Eko to the ’220 patent for a complete statement
26   of its contents. Quibi denies the remaining allegations in Paragraph 109.
27         110. Quibi denies the allegations in Paragraph 110.
28         111. Quibi admits that its application and service launched on April 6,
                                               12
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 15 of 28 Page ID
                                #:18474


 1   2020, and included Quibi’s Turnstyle feature, and that Quibi’s app could be
 2   downloaded and run on mobile phones. Quibi denies the remaining allegations in
 3   Paragraph 111.
 4         112. Quibi admits that its application and service launched on April 6,
 5   2020, and included Quibi’s Turnstyle feature. Quibi denies the remaining
 6   allegations in Paragraph 112.
 7         113. Quibi denies the allegations in Paragraph 113.
 8         114. Quibi denies the allegations in Paragraph 114.
 9         115. Quibi denies the allegations in Paragraph 115.
10         116. Quibi admits that it received a letter from Eko on or about March 6,
11   2020, a draft or unsigned copy of which appears to be attached as Exhibit 11 to the
12   complaint. Quibi refers Eko to the March 6 letter for a complete statement of its
13   contents. Quibi denies the remaining allegations in Paragraph 116.
14         117. Quibi denies the allegations in Paragraph 117.
15         118. Quibi denies the allegations in Paragraph 118.
16                    COUNT VI – ALLEGED INFRINGEMENT OF
                            U.S. PATENT NO. 10,418,066
17
18                                      (Against Quibi)
19         119. Quibi incorporates by reference its responses to Paragraphs 1 to 62 and
20   Paragraphs 70 to 118 as if set forth fully herein.
21         120. Quibi denies the allegations in Paragraph 120.
22         121. Quibi denies the allegations in Paragraph 121.
23         122. To the extent this paragraph purports to selectively quote language
24   from the ’066 patent, Quibi refers Eko to the ’066 patent for a complete statement
25   of its contents. Quibi denies the remaining allegations in Paragraph 122.
26         123. Quibi denies the allegations in Paragraph 123.
27         124. Quibi admits that the Quibi application launched on April 6, 2020 with
28   the Turnstyle feature and that Quibi’s app could be downloaded and run on mobile
                                               13
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 16 of 28 Page ID
                                #:18475


 1   phones. Quibi denies the remaining allegations in Paragraph 124.
 2         125. Quibi admits that the Quibi application launched on April 6, 2020 with
 3   the Turnstyle feature. Quibi denies the remaining allegations in Paragraph 125.
 4         126. Quibi denies the allegations in Paragraph 126.
 5         127. Quibi denies the allegations in Paragraph 127.
 6         128. Quibi denies the allegations in Paragraph 128.
 7         129. Quibi admits that it received a letter from Eko on or about March 6,
 8   2020, a draft or unsigned copy of which appears to be attached as Exhibit 11 to the
 9   complaint. Quibi refers Eko to the March 6 letter for a complete statement of its
10   contents. Quibi denies the remaining allegations in Paragraph 129.
11         130. Quibi denies the allegations in Paragraph 130.
12         131. Quibi denies the allegations in Paragraph 131.
13          COUNT VII – ALLEGED CORRECTION OF INVENTORSHIP
                         PURSUANT TO 35 U.S.C. § 256
14
15                 (Against all Defendants except Katzenberg and WndrCo)
16         132. Defendants incorporate by reference their responses to Paragraphs 86–
17   131 as if set forth fully herein.
18         133. Defendants admit that a provisional application for Quibi’s ’926 patent
19   was filed on March 11, 2019, that a nonprovisional application was filed on May
20   17, 2019, and that the ’926 patent issued on February 4, 2020. Defendants deny the
21   remaining allegations in Paragraph 133.
22         134. Defendants admit that the ’926 patent is titled, “Media Content
23   Presentation,” names Quibi Holdings, LLC as assignee, and names Robert A. Post,
24   Jr., Blake Barnes, Joseph Burfitt, Eric Buehl, and Clifton Smith as inventors.
25   Defendants deny the remaining allegations in Paragraph 134.
26         135. Defendants deny the allegations in Paragraph 135.
27         136. To the extent this paragraph purports to selectively quote or
28   characterize the contents of the ’765 patent and ’926 patent, Defendants refer Eko
                                               14
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 17 of 28 Page ID
                                #:18476


 1   to the patents for a complete statement of their contents. Defendants deny the
 2   remaining allegations in Paragraph 136.
 3         137. To the extent this paragraph purports to selectively quote or
 4   characterize the contents of the ’765 patent and ’926 patent, Defendants refer Eko
 5   to the patents for a complete statement of their contents. Defendants deny the
 6   remaining allegations in Paragraph 137.
 7         138. To the extent this paragraph purports to selectively quote or
 8   characterize the contents of the ’765 patent and ’926 patent, Defendants refer Eko
 9   to the patents for a complete statement of their contents. Defendants deny the
10   remaining allegations in Paragraph 138.
11         139. To the extent this paragraph purports to selectively quote or
12   characterize the contents of the ’765 patent and ’926 patent, Defendants refer Eko
13   to the patents for a complete statement of their contents. Defendants deny the
14   remaining allegations in Paragraph 139.
15         140. Defendants admit that the face of the ’926 patent does not cite any Eko
16   patent. Defendants deny the remaining allegations in Paragraph 140.
17         141. Defendants deny the allegations in Paragraph 141.
18         142. Defendants deny the allegations in Paragraph 142.
19         143. Defendants deny the allegations in Paragraph 143.
20         144. Defendants admit that Smith and Burfitt left Snap and joined Quibi
21   before May 17, 2019. Defendants deny the remaining allegations in Paragraph 144.
22         145. Defendants deny the allegations in Paragraph 145.
23         146. Defendants admit that the ’926 patent identifies Quibi as assignee, and
24   Messrs. Post, Barnes, Burfitt, Buehl, and Smith as inventors. Quibi admits that it
25   owns the ’926 patent. Defendants deny the remaining allegations in Paragraph 146.
26         147. Defendants deny the allegations in Paragraph 147.
27         148. Defendants deny the allegations in Paragraph 148.
28         149. Defendants deny the allegations in Paragraph 149.
                                               15
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 18 of 28 Page ID
                                #:18477


 1         150. Defendants deny the allegations in Paragraph 150.
 2         151. Defendants deny the allegations in Paragraph 151.
 3         152. Defendants deny that Eko is entitled to any relief whatsoever.
 4              COUNT VIII – FOR DECLARATORY JUDGMENT OF
                      OWNERSHIP OF THE ’926 PATENT
 5
 6                                      (Against Quibi)
 7         153. Quibi incorporates by reference its responses to Paragraphs 1 to 62 and
 8   Paragraphs 70 to 152 as if set forth fully herein.
 9         154. Quibi denies the allegations in Paragraph 154.
10         155. Quibi denies the allegations in Paragraph 155.
11         156. Quibi denies the allegations in Paragraph 156.
12         157. Quibi denies the allegations in Paragraph 157.
13         158. Quibi denies the allegations in Paragraph 158.
14                                 PRAYER FOR RELIEF
15         Defendants deny that Eko is entitled to any relief in this litigation, including
16   Eko’s requests in paragraphs (a) through (m) in its Prayer for Relief.
17                              AFFIRMATIVE DEFENSES
18         Without altering the applicable burdens of proof, Defendants set forth below
19   their affirmative defenses followed by their separate and further defenses to the
20   claims for relief averred in Eko’s complaint.
21                           FIRST AFFIRMATIVE DEFENSE
22                                 (Copyright Preemption)
23         1.     Eko’s claim for breach of implied contract is barred by the express
24   preemption provision of the U.S. Copyright Act, 17 U.S.C. § 301, because it
25   concerns the subject matter of copyright and does not require an extra element that
26   transforms the nature of the action from one covered by copyright. For example,
27   Eko alleges that Mr. Bloch disclosed to Mr. Katzenberg a “sizzle” reel that
28   presented a snippet of video showing a phone rotating orientation, which Quibi
                                               16
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 19 of 28 Page ID
                                #:18478


 1   allegedly incorporated in Turnstyle. The sizzle reel is fixed in a tangible medium
 2   and within the subject matter of copyright. Because Mr. Katzenberg and WndrCo
 3   never agreed that any information presented during or after the March 2017
 4   meeting was confidential or could not be used, no extra element exists to transform
 5   the nature of the claim from a claim governed by the Copyright Act. The other
 6   allegedly “non-public” ideas that Mr. Bloch alleges he discussed with
 7   Mr. Katzenberg (but which Eko does not allege Defendants used) were also fixed in
 8   a tangible medium in Eko’s videos or the New Yorker article Mr. Bloch forwarded
 9   to Mr. Katzenberg.
10                         SECOND AFFIRMATIVE DEFENSE
11                                  (CUTSA Preemption)
12         2.     Eko’s claim for breach of implied contract against Katzenberg and
13   WndrCo is superseded by the California Uniform Trade Secrets Act (“CUTSA”).
14   For example, Eko alleges it disclosed to Mr. Katzenberg, and that he or WndrCo
15   improperly used, non-public or confidential information to develop Turnstyle. The
16   implied contract claims arise from the same operative facts as Eko’s CUTSA claim
17   and the CUTSA claim preempts or supersedes Eko’s implied contract claim.
18                          THIRD AFFIRMATIVE DEFENSE
19                                        (Invalidity)
20         3.     All claims of the ’765, ’066, and ’220 patents are invalid for failure to
21   meet the conditions of patentability specified in 35 U.S.C. §§ 101, 102, 103, and
22   112, and/or under the doctrine of obviousness-type double patenting. Quibi’s
23   invalidity contentions provide additional information as to invalidity.
24                         FOURTH AFFIRMATIVE DEFENSE
25                                  (Inequitable Conduct)
26         4.     The ’220 patent is unenforceable due to fraud and inequitable conduct
27   based on applicants’ false and misleading misrepresentations and omissions to the
28   PTO during prosecution, failure to identify material prior art to the PTO with
                                               17
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 20 of 28 Page ID
                                #:18479


 1   requisite deceptive intent, and failure to comply with the applicants’ duty of candor
 2   and good faith dealing with the PTO.
 3         5.       The face of the ’220 patent shows a filing date of April 2, 2012 and an
 4   issue date of December 3, 2013. The ’220 patent lists application number
 5   13/437,164 as the application that later issued as the ’220 patent. The ’220 patent
 6   lists Jonathan Bloch, Barak Feldman, Tal Zubalsky, and Kfir Y. Rotbard as
 7   purported inventors. These four individuals were also listed in connection with the
 8   application that led to the ’220 patent. (Case No. 2299, Dkt. 356, Defendants’
 9   Answer to Eko’s Fourth Amended Complaint (“Answer”), Exhibit D (’220 Patent
10   Prosecution History), 2012-04-02 Specification at 1, 2012-05-07 Declaration at 1–
11   3.) The ’220 patent lists JBF Interlude 2009 LTD as assignee.
12         6.       HTTP Live Streaming (“HLS”) is a form of adaptive bitrate streaming
13   developed by Apple that was well-known to those in the video streaming industry
14   before the priority date of the ’220 patent. (Answer, Exhibit A (Cover Pleading to
15   Quibi’s Initial Invalidity Contentions), at 11.) It was released at least as early as
16   May 2009.1 Because HLS is the required streaming format for iOS devices,2 Apple
17   provides information about HLS in its developer guidelines, which are shared with
18   every registered Apple app developer and are also publicly available online.
19   (Answer, Exhibit A at 53.) Numerous video streaming systems that were made,
20   used, and/or offered for sale in the United States before the priority date of the ’220
21   patent used HLS—example systems include, but are not limited to, Netflix, Hulu,
22   ABC, and Roku. (Answer, Exhibit A at 11–12.) These systems, too, were
23   ubiquitously known and used throughout the country, and their use of HLS was
24   well-understood by those in the video streaming industry.
25
           1
               See https://tools.ietf.org/html/draft-pantos-http-live-streaming-00.
26
           2
             See http://www.priyaontech.com/2011/11/generating-http-live-streaming-
27   content-for-ios-devices/; https://www.brightcove.com/en/blog/2012/01/encoding-
     settings-for-perfect-ipadiphone-video.
28
                                                 18
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 21 of 28 Page ID
                                #:18480


 1         7.     The HLS standard and pre-April 2, 2012 systems practicing that
 2   standard render the asserted claims of the ’220 patent anticipated and/or obvious, at
 3   least under the PTO’s “broadest reasonable interpretation” standard for interpreting
 4   claims during prosecution. This prior art is “but for” material to the patentability of
 5   the ’220 patent. Eko’s infringement contentions for the ’220 patent are based on
 6   Quibi’s use of HLS, evidencing Eko’s contention that the standard is material to the
 7   asserted claims. This prior art is not cumulative of the art considered by the
 8   examiner during prosecution of the ’220 patent. The examiner did not file any
 9   rejections during prosecution, and dismissed the only reference cited on allowance
10   in a single sentence. (See Answer, Exhibit D, 2013-08-09 Notice of
11   Allowance.) The examiner did not consider the portions of the HLS standard that
12   Eko relies on in its infringement contentions for the ’220 patent.
13         8.     Exhibit B to Defendants’ Answer (Case No. 2299, Dkt. 356) is a copy
14   of Exhibit B-15 to Quibi’s September 24, 2020 Initial Invalidity Contentions, which
15   is a claim chart against the asserted claims of the ’220 patent based on various
16   systems that used HLS before the priority date of the ’220 patent.
17         9.     Because the HLS standard and/or practicing prior art systems were
18   ubiquitously known to those in the video streaming industry, it is at least reasonable
19   to infer that one or more of the applicants for the ’220 patent knew about this prior
20   art before the ’220 patent issued. On information and belief, one or more of the
21   applicants did, in fact, know about this prior art before the ’220 patent issued.
22   Exhibit C to Defendants’ Answer (Case No. 2299, Dkt. 356) is a PDF copy of
23   named inventor Kfir Rotbard’s public LinkedIn profile.3 Mr. Rotbard’s LinkedIn
24   profile shows that, immediately before working on technical product development
25   and QA at Interlude Ltd. (Eko) from July 2010 to April 2013, Mr. Rotbard worked
26
27         3
              Mr. Rotbard’s LinkedIn profile can also be viewed at
     https://www.linkedin.com/in/kfir-rotbard-01ba1b3/?originalSubdomain=il.
28
                                               19
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 22 of 28 Page ID
                                #:18481


 1   for a company called Oberon Media where he was the director of mobile games
 2   production from December 2009 to July 2010. (Answer, Exhibit C at 2–3.)
 3   Mr. Rotbard’s profile states that in this role he was “[r]esponsible for the
 4   production of the company’s mobile and iPhone games,” “worked on multiple
 5   game productions,” and “managed 4 game production teams.” (Answer, Exhibit C
 6   at 3.) Therefore, Mr. Rotbard almost certainly was aware of the HLS standard
 7   before the application that issued as the ’220 patent was filed.
 8         10.    None of the applicants disclosed the HLS standard or any HLS-based
 9   systems to the PTO before the ’220 patent issued. (See generally Answer,
10   Exhibit D.) Given the prominence and importance of the HLS standard in the field
11   of video streaming, and because the claims of the ’220 patent are clearly invalid
12   under the interpretation of the claims that the applicants advance in this case, it is
13   reasonable to infer that the applicants did not disclose this prior art because doing
14   so would have induced the examiner to reject the claims of the ’220 patent.
15         11.    The applicants’ failure to bring this relevant and material prior art to
16   the examiner’s attention is a breach of the duty of candor and good faith before the
17   PTO, which amounts to inequitable conduct. Accordingly, the ’220 patent is
18   unenforceable.
19                           FIFTH AFFIRMATIVE DEFENSE
20                                          (Waiver)
21         12.    The claims alleged in the Fourth Amended Complaint are barred by
22   waiver. For example, Eko waived its claims to an implied contract and for trade
23   secret misappropriation by disclosing to Mr. Katzenberg in March 2017 its
24   promotional “sizzle” reel and other concepts without a non-disclosure agreement or
25   other expectation of confidentiality, and by disclosing publicly in its patent
26   application that issued as the ’765 patent the ideas that Eko alleges as its “non-
27   public” information or claimed trade secret.
28
                                                20
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 23 of 28 Page ID
                                #:18482


 1                       FURTHER AND SEPARATE DEFENSES
 2         Without altering the applicable burdens of proof, Defendants assert the
 3   following separate and further defenses to the claims averred in the Fourth
 4   Amended Complaint:
 5                   FIRST FURTHER AND SEPARATE DEFENSE
 6                                (Failure to State a Claim)
 7         13.    The Fourth Amended Complaint and each claim for relief contained
 8   therein fails to state a claim against Defendants upon which relief can be granted.
 9                  SECOND FURTHER AND SEPARATE DEFENSE
10                                   (Non-Infringement)
11         14.    Quibi does not and has not infringed, induced infringement of, or
12   contributed to the infringement of, any claim of the ’765, ’066, and ’220 patents,
13   either literally or under the doctrine of equivalents, willfully or otherwise. The
14   Court’s order dated December 30, 2020, which denied Eko’s motion for a
15   preliminary injunction, found that “Eko has not shown it will more likely than not
16   succeed on its infringement claims” for each of Eko’s three asserted patents,
17   explaining the problems with Eko’s infringement case. (Dkt. 409, PI Order at 15.)
18   In Defendants’ opposition to Eko’s TRO application and motion for preliminary
19   injunction, Defendants stated multiple additional reasons why Quibi does not
20   infringe the patents-in-suit. (Dkt. 259 [Quibi’s Opposition], Dkt. 259-1 [Williams
21   Declaration], Dkt. 327 [Quibi’s Sur-Reply].) The filings referenced here are for
22   illustrative purposes only and to put Eko on notice of why Quibi does not infringe,
23   but do not contain an exhaustive list of non-infringement arguments.
24                   THIRD FURTHER AND SEPARATE DEFENSE
25                                (No Viable Desny Claim)
26         15.    Eko cannot prove facts to satisfy the elements of a claim for breach of
27   implied contract as described in Desny v. Wilder, 46 Cal. 2d 715 (1956) and the
28   cases that have followed it, including that Mr. Bloch “clearly conditioned [an] offer
                                               21
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 24 of 28 Page ID
                                #:18483


 1   to convey [an] idea upon an obligation to pay for it,” and that Mr. Katzenberg
 2   “kn[ew] the condition[s] before he knows the idea” and then “voluntarily accept[ed]
 3   its disclosure.”
 4                  FOURTH FURTHER AND SEPARATE DEFENSE
 5                                     (No Trade Secret)
 6         16.    Eko cannot establish that the information it alleges to be a trade secret
 7   is a specific or cognizable trade secret.
 8                      FIFTH FURTHER AND SEPARATE DEFENSE
 9       (Failure to Take Reasonable Measures to Protect Alleged Trade Secret)
10         17.    Eko’s claims for misappropriation of trade secrets are barred because
11   the alleged trade secret was not the subject of efforts by Eko that are reasonable
12   under the circumstances to maintain its secrecy.
13                      SIXTH FURTHER AND SEPARATE DEFENSE
14                                (No Improper Acquisition)
15         18.    Eko’s claims for misappropriation of trade secrets are barred because
16   the alleged trade secret was neither acquired by Defendants Quibi, Mr. Smith, or
17   Mr. Burfitt under circumstances giving rise to a duty to maintain its secrecy or limit
18   its use, nor derived by Defendants Quibi, Mr. Smith, or Mr. Burfitt from a person
19   who owed such a duty to Eko.
20                 SEVENTH FURTHER AND SEPARATE DEFENSE
21                       (No Trade Secret — Readily Ascertainable)
22         19.    Eko’s claims for misappropriation of trade secrets are barred because
23   the alleged trade secret is not a trade secret, but rather was readily ascertainable by
24   persons of ordinary skill in the pertinent art(s).
25
26
27
28
                                                 22
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 25 of 28 Page ID
                                #:18484


 1                  EIGHTH FURTHER AND SEPARATE DEFENSE
 2                 (No Misappropriation — Independent Development)
 3         20.    Eko’s claims for misappropriation of trade secrets are barred because
 4   Quibi’s accused technology was not misappropriated, but in fact was independently
 5   developed by Quibi.
 6                   NINTH FURTHER AND SEPARATE DEFENSE
 7                  (No Misappropriation — Independently Available)
 8         21.    Eko’s claims for misappropriation of trade secrets are barred, in whole
 9   or in part, because the alleged trade secret was known to Defendants from publicly
10   available sources and/or was already independently known to Defendants, as Eko’s
11   alleged trade secret does not differ from information that is publicly available and
12   within the knowledge of individuals working in video streaming.
13                  TENTH FURTHER AND SEPARATE DEFENSE
14                              (Non-infringing Alternatives)
15         22.    Any claim by Eko for damages is negated by the existence of non-
16   infringing alternatives to the Patents in Suit. Defendants will identify non-
17   infringing alternatives following claim construction and in connection with
18   damage-related disclosures.
19                ELEVENTH FURTHER AND SEPARATE DEFENSE
20                           (Limitation on Recovery of Costs)
21         23.    Eko is precluded from recovering their costs under 35 U.S.C. § 288.
22                TWELFTH FURTHER AND SEPARATE DEFENSE
23                                 (Limitation on Damages)
24         24.    Upon information and belief, Eko’s claims for relief and prayer for
25   damages are limited under 35 U.S.C. § 287.
26
27
28
                                               23
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 26 of 28 Page ID
                                #:18485


 1               THIRTEENTH FURTHER AND SEPARATE DEFENSE
 2                               (No Incorrect Inventorship)
 3         25.    Eko cannot establish that Quibi’s ’926 patent named the wrong
 4   inventors and/or omitted inventors.
 5               FOURTEENTH FURTHER AND SEPARATE DEFENSE
 6                                (Adequate Remedy at Law)
 7         26.    Eko has an adequate remedy at law, and no basis exists for the grant of
 8   equitable relief.
 9                FIFTEENTH FURTHER AND SEPARATE DEFENSE
10                          (No Entitlement to Injunctive Relief)
11         27.    Eko is not entitled to injunctive relief for misappropriation of trade
12   secret or alleged infringement because any alleged injury to Eko is not immediate
13   or irreparable, the balance of hardships does not favor Eko, and an injunction would
14   not serve the public interest.
15                SIXTEENTH FURTHER AND SEPARATE DEFENSE
16                                         (Estoppel)
17         28.    Eko’s claims against Quibi are barred, in whole or in part, by the
18   doctrine of prosecution history estoppel arising from the patentee’s actions,
19   representations, and conduct before the United States Patent and Trademark Office
20   (the “PTO”) during prosecution of the Patents in Suit. With respect to the ’765,
21   ’066, and ’220 patents, the applicants filed amendments canceling and/or amending
22   one or more claims, thereby representing to the Examiner that the applicants no
23   longer sought patent protection for the additional subject matter covered by the
24   original scope of the claims. With respect to the ’765 and ’066 patents, the
25   applicants also filed arguments and other remarks after the examiner issued
26   rejections, in which applicants made representations to the examiner as to the
27   proper scope of the claims and the difference between the claimed subject matter
28   and subject matter in the prior art. As just one example, Eko argued during
                                               24
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 27 of 28 Page ID
                                #:18486


 1   prosecution that the ’765 patent required switching between two separate video
 2   presentations and did not cover switching between regions within a single video
 3   presentation in order to overcome the Kasai reference. (See December 30, 2020
 4   Order at 16–19.) These statements estop Eko from asserting the ’765 patent against
 5   Quibi’s Turnstyle feature, which switches between regions of a single video
 6   presentation. (Id. at 16–19, 33.) Eko is barred through prosecution history estoppel
 7   from asserting any theory of patent infringement that rests on claim interpretations
 8   that were disclaimed or narrowed out of scope during prosecution.
 9                                   OTHER DEFENSES
10         29.    Defendants specifically reserve the right to assert any and all
11   affirmative and further defenses under Rule 8(c) of the Federal Rules of Civil
12   Procedure, the patent laws of the United States, and any other defense, at law or
13   equity, that may now exist or that may become available through information
14   developed in discovery, at trial, or otherwise.
15                       DEFENDANTS’ PRAYER FOR RELIEF
16         WHEREFORE, Defendants pray for judgment against Eko as follows:
17         a.     That Eko take nothing by its suit and that judgment be entered in favor
18                of Defendants;
19         b.     Denying any request by Eko for injunctive relief;
20         c.     Awarding Defendants their attorney’s fees and costs incurred in
21                responding to Eko’s bad faith allegations of trade secret
22                misappropriation pursuant to 18 U.S.C. § 1836(b)(3)(D) and Cal. Civ.
23                Code § 3426.4;
24         d.     Finding this case to be exceptional under 35 U.S.C. § 285 and
25                awarding Quibi its costs and reasonable attorney fees; and
26         e.     Awarding Defendants such further relief as the Court deems fair and
27                proper.
28
                                               25
Case 2:20-cv-02299-CAS-SK Document 420 Filed 01/11/21 Page 28 of 28 Page ID
                                #:18487


 1   Dated: January 11, 2021        MORRISON & FOERSTER LLP
 2
 3                                  By:    /s/ Michael A. Jacobs
                                          Michael A. Jacobs
 4
                                          Attorneys for Plaintiff/Defendants
 5                                        QUIBI HOLDINGS, LLC,
                                          WNDRCO HOLDINGS, LLC,
 6                                        JEFFREY KATZENBERG,
                                          CLIFTON L. SMITH, JR.,
 7                                        JOSEPH BURFITT, ROBERT A. POST,
                                          JR., ERIC BUEHL, and
 8                                        BLAKE BARNES
 9   sf-4404331

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          26
